No.    90-026

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993



  A MINING, INC.,
  Montana Corporation,
          Plaintiff and Respondent,
     v.
BRUCE KNUDSEN and LLOYD KNUDSEN,
          Defendants and Appellants.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Thomas C. Honzel, Judge presiding.


COUNSEL OF RECORD:
          For Appellants:
               Leo J. Kottas, Sr., Attorney at Law,
               Mesa, Arizona
          For Respondent:
               Frank Altman, Altman      &   Boucher,
               Havre, Montana


                              Submitted on ~riefs: ~ p r i l1, 1993
                                                ~ecided: September 21, 1993
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Defendants Bruce Knudsen and Lloyd Knudsen appeal from a jury
verdict and judgment in the First Judicial District Court, Lewis
and Clark County, in favor of L A Mining, Inc., of Havre, awarding
plaintiff $539,555.53, plus costs and attorney fees, for fraud and
breach of several mining excavation contracts.       Appellant Bruce
Knudsen failed to answer L A Mining's District Court complaint, and
thus, plaintiff's amended complaint excluded him as a party below.
Additionally, before trial, the U.S. Bankruptcy Court, District of
Montana, discharged Bruce Knudsen in bankruptcy from personal
liability    for   any   judgment   obtained   for   existing   debt.
Consequently, we dismiss appellant Bruce Knudsen as a party on
appeal for lack of standing.
     We affirm.
     On appeal, appellant submits 18 issues. Many of these issues,
however, are moot due to appellant's subsequent discharge in
bankruptcy for the award based on breach of the contracts.       The
briefs contain much irrelevant material not pertinent to this
appeal. Thus, we decline to address appellant's issues as stated.
     We determine the sole issue to be whether the jury verdict for
fraud was supported by the evidence presented at trial.
     On August 4, 1989, the jury returned a verdict against Lloyd
Knudsen in favor of L A Mining on one fraud and several contract
claims.     On November 23, 1990, Lloyd Knudsen also filed for
Chapter 7 bankruptcy in the U.S. Bankruptcy Court, District of
Montana.    On October 11, 1991, the parties stipulated to the
Bankruptcy Court that the judgment for fraud against appellant
would be dischargeable only on this Court's reversal of the jury
verdict, or if on remand no fraud award was levied against
appellant. On March 9, 1992, the Bankruptcy Court discharged Lloyd
Knudsen from personal liability for any existing debts or judgments
obtained,     except   for   those   nondischargeable    under   Section
523 (a)(2)(A) of the Bankruptcy Code; namely, the judgment for
fraud.
     The jury based its verdict on testimony of multiple witnesses
that appellant had relayed to respondent that he was solvent and
able to underwrite the contracts entered into between himself and
respondent.    After hearing the testimony of appellant and other
witnesses,    including corporate officers      of   L   A   Mining   who
negotiated the contracts with appellant, the jury did not believe
appellant and found in favor of respondent.
     We hold, after review of trial testimony, that the jury had
sufficient evidence with which to support a jury verdict of fraud
in favor of L A Mining.      We affirm.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
We concur: